Name: Regulation (EEC) No 1119/74 of the Council of 29 April 1974 amending the Annex to Regulation (EEC) No 2358/71 on the common organization of the market in seeds and Regulation (EEC) No 1674/72 laying down general rules for granting and financing aid for seeds
 Type: Regulation
 Subject Matter: plant product;  means of agricultural production;  agricultural policy;  agricultural structures and production
 Date Published: nan

 10 . 5 . 74 Official Journal of the European Communities No L 128/3 REGULATION (EEC) No 1119/74 OF THE COUNCIL of 29 April 1974 amending the Annex to Regulation (EEC) No 2358/71 on the common organization of the market in seeds and Regulation (EEC) No 1674/72 laying down general rules for granting and financing aid for seeds Whereas those Directives were last amended by the Directive of 11 December 1973 ( 7 ) and may be further amended ; whereas, therefore, for practical reasons , the Directives modifying the above Directives should no longer be cited, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC ) No 2358/71 is replaced by the Annex to this Regulation . Article 2 THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the Euro ­ pean Economic Community ; Having regard to Council Regulation (EEC) No 2358/71 ( 1 ) of 26 October 1971 on the common organization of the market in seeds , as last amended by Regulation (EEC) No 1707/73 ( 2 ), and in parti ­ cular Article 3 (4) thereof ; Having regard to the proposal from the Commission ; Whereas there is at present a shortfall of proteins in the Community ; whereas it is necessary to ensure a regular supply of the market in high-protein fodder legumes such as field beans ; Whereas provision should therefore be made for encouraging the production of basic seed and certified seed of field beans by granting aid ; whereas, to this end, those products should be included in the Annex to Regulation (EEC ) No 2358/71 ; Whereas the first indent of Article 1 ( 1 ) of Council Regulation (EEC) No 1674/72 (3 ) of 2 August 1972 laying down general rules granting and financing aid for seeds, as last amended by Regulation (EEC) No 597/73 (4 ), refers to the Council Directive of 14 June 1966 (5 ) on the marketing of fodder plant seed and to the Council Directive of 30 June 1969 (6 ) on the marketing of seed of oil and fibre plants ; Regulation (EEC) No 1674/72 is amended as follows : 1 . The first indent of Article 1 ( 1 ) of Regulation (EEC ) No 1674/72 is replaced by the following text : '  as defined by the Council Directive of 14 June 1966 ( 3 ) on the marketing of fodder plant seed and by the Council Directive of 30 June 1969 (4 ) on the marketing of seed of oil and fibre plants taking into account the modifi ­ cations of the latter Directives'. 2 . Footnote No 5 is deleted . Article 3 This Regulation shall enter into force on 1 July 1974. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 April 1974 . For the Council The President J. ERTL (*) OJ No L 246, 5 . 11 . 1971 , p . 1 . (2 ) OJ No L 175 , 29. 6 . 1973 , p . 5 . ( 3) OJ No L 177, 4 . 8 . 1972, p . 1 . ( 4 ) OJ No L 57, 2 . 3 . 1973 , p . 3 . ( 5 ) OJ No L 125 , 11 . 7. 1966, p . 2298/66. ( 6 ) OJ No L 169 , 10 . 7 . 1969, p . 3 . ( 7 ) OJ No L 356 , 27. 12 . 1973 , p . 79 . No L 128/4 Official Journal of the European Communities 10 . 5 . 74 ANNEX CCT heading No Description of goods ex 12.01 A Linum usitatissimum L. partim . Textile flax 1 . GRAMINEAE GRASSES ex 12.03 C Arrhenatherum elatius (L. ) J. et C. Presl . Dactylis glomerata L. Festuca arundinacea Schreb . Festuca ovina L. Festuca pratensis Huds . Festuca rubra L. Lolium multiflorum Lam. Lolium perenne L. Lolium x hybridum Hausskn . Phleum pratense L. Poa nemoralis L. Poa pratensis L. Poa trivialis L. Tall oatgrass Cocksfoot Tall fescue Sheep's fescue Meadow fescue Red fescue Italian ryegrass (including Wester wolds) Perennial ryegrass Hybrid ryegrass Timothy Wood meadowgrass Smooth-stalked meadowgrass Rough-stalked meadowgrass ex 07.05 A III 2 . LEGUMINOSAE Vicia faba L. ssp . faba var. equina Pers . Vicia faba L. var. minor (Peterm.) bull . Medicago sativa L. Trifolium pratense L. Trifolium repens L. Vicia sativa L. LEGUMES Large field bean Small field bean Lucerne Red clover White clover Common vetch ex 12.03 C